IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00251-CR
 
Venson Demon Hoskins,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 87th District Court
Freestone County, Texas
Trial Court # 97-193-CR
 

MEMORANDUM 
Opinion

 




        This is an attempted appeal of a revocation of
community supervision for possession of cocaine.  We will dismiss.
      The
clerk’s record contains the trial court’s certification of Appellant’s rights
of appeal, which states that this is a plea-bargain case and that Appellant has
no right of appeal.  See Tex. R. App. P.
25.2(a)(2), (d).  We dismiss.  See id.
25.2(d).
TOM
GRAY
Chief Justice


Before
Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Opinion
delivered and filed July 21, 2004
Dismissed
Do
not publish
[CR25]